whether that trial has occurred or whether the juvenile court has heard or
                        ruled on the merits of the case. Accordingly, we deny this writ petition.
                        See NRS 34.320; Intl Game Tech., Inc. v. Second Judicial Dist. Court, 124
                        Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan, 120 Nev. at 228, 88 P.3d at
                        844; see also Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                        P.2d 849, 851 (1991) (stating that a petition for extraordinary writ relief is
                        purely discretionary with this court).
                                    It is so ORDERED.

                                                                       1_21
                                                                       I fligt
                                                                     Parragu=C


                                                                                                    J.
                                                                     Douglas


                                                                                                   , J.




                        cc: Hon. Robert Teuton, District Judge, Family Court Division
                             Aaron Grigsby
                             Clark County District Attorney/Juvenile Division
                             Willick Law Group
                              Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                                 2
(0) 1.947A    6ilre.)